          Case 1:20-cr-00055-TFH Document 27 Filed 04/09/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :
                                                     :
               v.                                    :        1:20-CR-55 (TFH)
                                                     :
JACOB JORDAN                                         :       Status Hearing: April 17, 2020


                                           SUPLEMENT
       Mr. Jacob Jordan, through undersigned counsel, respectfully requests that this Honorable

Court consider the following additional information as a supplement to the defense’s previously

filed Motion to Reconsider Pretrial Detention Order and Reply to Government’s Opposition. In

support of this motion, undersigned counsel states the following:

                                        BACKGROUND


       In response to the COVID-19 outbreak’s impact on jail facilities and court operations,

undersigned counsel filed an Emergency Motion to Review Pretrial Detention Order on March

19, 2020 and a Supplement to that motion on March 20, 2020. See ECF #19 & #21. The

government filed its Memorandum in Opposition on March 23, 2020. See ECF #22. This Court

denied the motion in light of the government’s representations that the D.C. Jail had instituted

policies to respond to COVID-19 that were responsive to the health crisis, in keeping with the

CDC’s guidance, and were effective. See Gov’t Memo in Opposition 5-7, ECF #22. At the

hearing, this Court suggested that the situation might be different if it was determined that

inmates tested positive for Coronavirus.

       In response to reports of worsening conditions at the jail, undersigned counsel filed an

Emergency Bond Motion to Review Pretrial Detention on March 30, 2020. See ECF #23. The



                                                 1
         Case 1:20-cr-00055-TFH Document 27 Filed 04/09/20 Page 2 of 3



government filed its opposition on April 2, 2020. See ECF #25. Undersigned counsel file a reply

to the government’s opposition on April 3, 2020. See ECF #26.

                              SUPPLEMENTAL INFORMATION


   1. Mr. Jordan provided additional health information to me on April 8, 2020. He is on his

       fourth round of antibiotics. He has had an infection and low-grade fever for over a month.

       Mr. Jordan has had congestion in his lungs and sinus issues.

   2. The jail was going to get an ENT to examine him, but there is no timeframe for that and it

       has yet to occur, and to take him to a chronic infection clinic but that won’t happen

       before June or July.

   3. Mr. Jordan continues to suffer from night terrors and difficulty breathing while sleeping.

       The night terrors have become so severe that the guards accused Mr. Jordan of trying to

       fake a seizure.

   4. In response to representations of medical issues in another case, Judge Ketanji Brown

       Jackson ordered the government to show cause as to why the motion for release under

       3142(f) or 3142(i) would not be appropriate. Undersigned counsel submits that a similar

       order would be appropriate in Mr. Jordan’s case given the significant health concerns he

       has.

   5. Undersigned counsel is prepared to discuss this information further at a hearing on the

       motion.




                                                2
          Case 1:20-cr-00055-TFH Document 27 Filed 04/09/20 Page 3 of 3



   Wherefore, for the above stated reasons, the reasons stated in the Emergency Motion for

Review of Pretrial Detention and the Reply to Government Opposition, and any other reasons

that may appear to the Court at a hearing on this matter, the defendant respectfully requests that

this motion be granted, and that this Court release Mr. Jordan into HISP with home confinement.


                                              /s/ Jon w. Norris
                                              Jon W. Norris, D.C. Bar No. 426105
                                              Attorney for Jacob Jordan
                                              The Law Offices of Jon W. Norris
                                              503 D Street, NW, Suite 250
                                              Washington, DC 20001
                                              Tel: (202) 371-0300
                                              Fax: (202) 842-2627




                                                 3
